Citation Nr: 9904884	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private inpatient hospital care from August 27, 1997, through 
August 29, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans (VA) Medical Center in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  Service connection is in effect for an appendectomy scar, 
evaluated as noncompensably disabling.

3.  The veteran was hospitalized from August 27, 1997, 
through August 29, 1997, at McAlester Regional Health Center 
for cholecystitis and cholelithiasis.

4.  Payment or reimbursement of the cost of the hospital care 
provided at McAlester Regional Health Center from August 27, 
1997, through August 29, 1997, was not authorized.

5.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.

5.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private inpatient hospital care from August 27, 1997, through 
August 29, 1997, have not been met.  38 U.S.C.A. §§ 1701, 
1703, 1710, 1728, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is neither asserted nor shown that the inpatient hospital 
care provided the veteran at McAlester Regional Health Center 
from August 27, 1997, through August 29, 1997, was authorized 
by VA.  Rather, it is asserted that VA had paid for other 
care that the veteran had received at various earlier times 
and places.  Further, it is contended that the veteran has 
been found to be permanently and totally disabled and 
therefore meets the criteria for reimbursement or payment for 
unauthorized medical care because his medical condition for 
which he was treated in August 1997 was emergent and, under 
the circumstances, a VA or Federal facility was not feasibly 
available.

At the time of the veteran's hospitalization in August 1997 
service connection was in effect for an appendectomy scar, 
evaluated as noncompensably disabling.  This was the only 
disability for which service connection was in effect.  At 
the time the veteran was hospitalized in August 1997 the 
initial impression was right upper quadrant abdominal pain, 
rule out cholecystitis versus cholelithiasis.  The discharge 
diagnosis was cholecystitis and cholelithiasis.

With respect to the contention that the veteran had been paid 
or reimbursed for prior private medical care, this is not 
controlling with regard to the current determination.  With 
respect to the contention that the veteran was permanently 
and totally disabled, the record reflects that he has been 
found to be permanently and totally disabled for pension 
purposes as a result of nonservice-connected disabilities.

In order for the veteran to receive payment or reimbursement 
for expenses of hospital care not previously authorized, the 
care must have been for an adjudicated service-connected 
disability, a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, any disability where the veteran has a total 
disability permanent in nature resulting from a 
service-connected disability or any illness or injury where 
the veteran is participating in a rehabilitation program 
under Chapter 31.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, there is no evidence of record that reflects 
that the veteran's medical care during the hospitalization 
from August 27, 1997, through August 29, 1997, was for an 
adjudicated service-connected disability or for a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability.  
Further, with respect to the contention that the veteran has 
been found to be permanently and totally disabled, his 
permanent and total disability is based on nonservice-
connected disability and there is no evidence that the 
veteran has total disability permanent in nature resulting 
from a service-connected disability.  Further, there is no 
evidence that the veteran was participating in a Chapter 31 
rehabilitation program.  Therefore, the veteran does not meet 
the first criteria for reimbursement or payment of 
unauthorized medical expenses under the provisions of 
38 C.F.R. § 17.120.  Accordingly, it is irrelevant and 
unnecessary to determine whether a medical emergency existed 
or whether Federal facilities were unavailable.  Since the 
evidence reflects that the veteran does not meet all of the 
criteria for payment or reimbursement for unauthorized 
medical expenses and since the evidence reflects that the 
hospital care was not authorized, a preponderance of the 
evidence is against the claim for payment or reimbursement.



ORDER

Reimbursement or payment for the cost of private inpatient 
hospital care from August 27, 1997, through August 29, 1997, 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

